Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 11, 1975 (the date on the clerk’s extract is June 3, 1975), convicting him of robbery in the first degree (six counts), robbery in the second degree (three counts), assault in the second degree, possession of weapons, etc., as a felony, and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of possession of weapons, etc., as a felony, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. The guilty verdict on the charges of forcibly stealing from three persons while being armed with a deadly weapon, requires dismissal of the possession charge as an inclusory concurrent offense (see CPL 300.40, subd 3, par [b]; People v Grier, 37 NY2d 847). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.